UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1996



KELINA BALTIMORE-CLARK,

                                              Plaintiff - Appellant,

          versus


KINKO’S, Incorporated; BARBARA S. STEVENSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-02-3120-8-DKC)


Submitted:   January 21, 2004              Decided:   April 1, 2004


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fatai A. Suleman, AMOROW & KUM, PA, Takoma Park, Maryland, for
Appellant. Thomas Patrick Dowd, LITTLER MENDELSON, Washington,
D.C., for Appellee Kinko’s, Incorporated; Barbara S. Stevenson,
Germantown, Maryland, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kelina Baltimore-Clark appeals the district court’s order

dismissing her claims of race discrimination and negligent hiring,

retention, or supervision. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Baltimore-Clark v. Kinko’s, Inc., No.

CA-02-3120-8-DKC (D. Md. filed July 7, 2003 & entered July 9,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -